ORDER
PER CURIAM.
Tom Owens and Imperial Cartage Company, Defendants, appeal from the judgment entered upon a jury verdict in favor of George Webber on his damages claim for personal injuries.
We have reviewed the briefs of the parties, the legal file and the record on appeal and find the claims of error to be without merit. There was sufficient evidence to support the jury verdict. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. Judgment affirmed in accordance with Rule 84.16(b).